Citation Nr: 1717030	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2012, the Veteran had a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

In June 2014, the Board remanded the case for further development.  


FINDING OF FACT

The Veteran's PTSD was manifested by sleep impairment, nightmares, anxiety, flashbacks, avoidance, anger, irritability, disturbances of motivation and mood, and depression resulting in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

A. Duty to Notify 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and VA must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (b) (2016); see Quartuccio v. Principi, 16 Vet. App.183, 187 (2002).

In this case, the claim for a higher rating for PTSD arose from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  Therefore, no additional discussion of the duty to notify is required.

B. Duty to Assist 

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The RO associated the Veteran's service treatment records, lay statements, and post-service VA treatment records with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).  In March 2011 and July 2014,  the Veteran underwent VA examinations for PTSD.  The Board finds that the examinations are adequate because they were based on considerations of the Veteran's prior medical history, examinations, and lay contentions and also describes the disability in sufficient details so that the Board's evaluation of the disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App.303, 312 (2007).  The Veteran has not identified any further shortcomings in fulfilling VA's duty to notify and assist.  Therefore, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2016).

Finally, the Board finds that there was substantial compliance with the June 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App.268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App.97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App.141 (1999).

In a December 2014 Appellate Brief, the Veteran's representative stated "if the Board cannot grant, we request a remand for a new examination as the one of record is too old to adequately evaluate the disability."  However, an examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App.174, 181-83 (2007); VAOPGCPREC 11-95 (1995).

C. Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Here, the disability has not significantly changed and a uniform evaluation is warranted.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App.505, 510 (2007); Fenderson v. West, 12 Vet. App.119 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2016).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117-18. 

The Veteran's is currently rated at 50 percent for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The Board will address whether a rating in excess of 50 percent is warranted.

Throughout the years, the Veteran has been seen at the Salt Lake City VA Medical Center (VAMC) for his PTSD.  During the course of his visits, the Veteran's PTSD symptoms have been similar to those listed below.

The Veteran has generally indicated that his PTSD was manifested by sleep impairment, nightmares, anxiety and depression, suspiciousness and disturbances in motivation and mood, all of which he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence that these statements are not credible; therefore, they are entitled to probative weight.

During his December 2012 Board hearing, the Veteran and his representative identified various symptoms, such as irritability, suicidal ideation, depressed mood, low energy, and memory and sleep problems.  The Veteran stated that the symptoms affected his interpersonal skills such that he could not function in an occupational environment.  As to social interaction, the Veteran associated with his wife, children, and other veterans.  When asked why he deserved a higher rating, the Veteran stated that after talking to his friends, he was told that because of the things he knows and has been through in Vietnam, he deserves at least a 70 percent.  

In July 2014, the Veteran was afforded a VA PTSD examination.  The Veteran was appropriately groomed and dressed. He was personable and cooperative, alert, and oriented to time, place, situation, and person.  The Veteran had been married for 38 years and had two children and six grandchildren.  His relationship with his wife was good unless he was in a mood and wanted to be left alone.  He had a great relationship with his children.  The Veteran had close relationships with his neighbor and two veterans.  He was an officer at the Moose Lodge and spent time there during the day.  The Veteran also had a few friends with whom he golfed.  Along with golfing, the Veteran often worked in the yard, shoveling the sidewalks, and went ice fishing for the first time.  In 2013, the Veteran retired from his seasonal part-time job at a golf course.  For 10-12 years and prior to his retirement, the Veteran worked as a pipefitter and iron worker.  The Veteran did not experience problems with attendance.  The Veteran was taking medication for his mood, sleep and/or nightmares, but he did not attend group therapy.  The Veteran drank about 6-8 beers daily.  However, in January 2013 at the Salt Lake City VA Medical Center (VAMC), the doctor noted that the Veteran continued to endorse symptoms of depression and PTSD that seemed to be exacerbated by worsening back pain. The Veteran increased his alcohol use to help with the pain and was drinking daily. 

The Veteran's autobiographical memory for both recent and remote events appeared unimpaired.  His verbal communication was appropriate in volume, content, and flow, and was intelligible 100 percent of the time; responses were appropriate in length and level of detail.  There was no apparent disturbance in thought content, that is, no indication of hallucinations, delusions, obsessions, dissociation, or intent to harm self or others.  The Veteran stated that most of the time, he tried to stay pretty happy but sometimes staying happy was hard.  The doctor noted that, during the weekdays, the Veteran lived alone. The Veteran was independent and could perform basic activities of daily living such as grooming, personal hygiene, dressing, mobility, and feeding.  He could also prepare his meals, take medications, shop, and manage his finances although his wife would sometimes remind him to pay bills.  

The Veteran reported that he had intermittent suicidal ideation; however, he denied ever having any plans or previous attempts and stated that he thought that suicide was "a chicken way out."  Since his March 2011 VA examination, the Veteran's treatment records showed no indication of active suicidal ideation.  

The examiner noted that the Veteran met the exposure; intrusion; avoidance; alteration of cognition and mood; increased arousal; duration; the criteria for distress/functional impairment; the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  After reviewing the Veteran's files, previous examination, and examining the Veteran, the examiner confirmed the Veteran's PTSD diagnosis.  

There is no evidence that the examiner was not competent or credible, and as the opinion was based on the medical evidence and physician evaluation of the Veteran, the Board finds the medical opinion is entitled to probative weight.  See Nieves-Rodriguez, 22 Vet. App.295, 300 (2008).

Based on the lay and medical evidence, the preponderance of the evidence is against a finding that a rating in excess of 50 percent for PTSD is warranted.  The examiner noted that the Veteran's has significant distress or impairment in occupational and social or important functioning.  However, the Veteran had friends, played golf, and tried ice fishing for the first time.  The Veteran spent time as an officer at the Moose Lodge and in or about September 2014, raised money for sick children.  The Veteran worked at one job for ten to twelve years and retired from another.  The Veteran's speech was intelligible 100 percent of the time.  His responses to questions were appropriate in length and level of detail.  The Veteran was well groomed and able to function independently, appropriately, and effectively.  The Veteran did experience irritability, but was not violent.  Although the Veteran has significant problems, these problems do not interfere with his routine activities.  See 38 C.F.R. § 4.130, Diagnostic Dode 9411 (General Rating Formula for Mental Disorders, 70 percent).

Therefore, the Board finds that the record reflects that the Veteran's symptomatology overall largely correlates with a 50 percent rating.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


